IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

MICHAEL CARMAN BYERS,                 NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-368

BRANTLEY DUBOSE BYERS,

      Appellee.

_____________________________/

Opinion filed October 21, 2014.

An appeal from the Circuit Court for Bay County.
Peter Mallory, Judge.

Jerome M. Novey, Shannon L. Novey, and Christian F. Gonzalez of Novey Law,
Tallahassee, for Appellant.

Russell S. Roberts of Roberts, Roberts & Roberts, Marianna, for Appellee.



PER CURIAM.

      Michael Carman Byers, the former husband, appeals the final order of

dissolution of marriage, raising three issues. Specifically, he challenges the trial

court’s adoption of the proposed final order submitted by counsel for his former

wife, Brantley Dubose Byers; the award of $1.00 in permanent periodic alimony to
his former wife; and the valuation and distribution of certain marital assets. We

affirm.

      Most of Mr. Byers’s arguments regard a claimed lack of factual findings by

the trial court, but our review fails to find that the issues were raised and preserved

below, precluding their consideration on appeal. See Owens v. Owens, 973 So. 2d
1169, 1170 (Fla. 1st DCA 2007) (former wife failed to preserve claim that final

judgment lacked sufficient factual findings where she failed to seek rehearing or

bring error to trial court’s attention); see also Mize v. Mize, 45 So. 3d 49 (Fla. 1st

DCA 2010) (adequacy of factual findings unpreserved where former husband

failed to challenge their sufficiency by a motion for rehearing or other post-

judgment pleading).

      Regarding his claim that the trial court erred by adopting, verbatim, his

former wife’s proposed final order, we note that Florida law does not preclude a

trial court from doing so, provided the adopted judgment does not substitute for

thoughtful and independent analysis of the facts, issues, and law by the trial judge.

See Perlow v. Berg-Perlow, 875 So. 2d 383, 390 (Fla. 2004); M.D. v. Dep’t of

Children & Fam. Servs., 924 So. 2d 827, 830 (Fla. 2d DCA 2005). While a

verbatim adoption of a party’s submission might raise a caution flag, it is lowered

if the record shows that the trial court exercised independent judgment in entering

the order. David v. David, 58 So. 3d 336, 338 (Fla. 5th DCA 2011). Here, the

                                          2
proposed final order appears to reflect the rulings that the trial court made, so we

find no error.

      Regarding Mr. Byers’s challenge to the award of $1.00 per month in

permanent periodic alimony, our review of the record show the trial court’s rulings

are supported by clear and convincing evidence after consideration of the factors

set forth in subsection 61.08. The court first determined that Mr. Byers has the

ability to pay his former wife, who has a need for alimony. See Walker v. Walker,

85 So. 3d 553, 554 (Fla. 1st DCA 2012) (“In order to award permanent alimony,

the trial court must make specific factual determinations with regard to actual need

on the part of the former spouse seeking an alimony award.”). During the marriage,

Mr. Byers was the primary breadwinner, working as a bank executive often

earning well into six-figures of income each year. By contrast, his former wife was

mostly a stay-at-home mom; when the parties separated, she worked as a part-time

teacher, a factory worker, and home cleaner. After Mr. Byers stopped temporary

child support and alimony payments, his former wife had to go on foodstamps and

other government assistance to make ends meet for herself and the parties’ three

minor children. After evaluating all the other relevant statutory factors, all of

which are supported by the record evidence, the trial court awarded the former

wife the nominal alimony amount at issue. This nominal award is likely based on

the fact that Mr. Byers had filed bankruptcy, is currently working in a job paying

                                         3
far less than his prior bank positions, but that his financial position is likely to

change in the future; this ruling was wholly permissible. See Liebrecht v.

Liebrecht, 58 So. 3d 415, 417 (Fla. 2d DCA 2011) (finding nominal alimony award

appropriate to preserve wife’s right to seek larger amount upon a change in

financial conditions); Biske v. Biske, 37 So. 3d 970, 971 (Fla. 1st DCA 2010)

(reversing denial of permanent periodic alimony based on husband’s twenty

percent reduction in income, because nominal award more appropriate as parties’

financial circumstances likely to change in the future).

      Finally, Mr. Byers challenges the valuation of certain assets and the

inclusion of certain assets in the marital estate. We find no abuse of discretion.

Stough v. Stough, 18 So. 3d 601, 604. (Fla. 1st DCA 2009). The issues concern the

inclusion of two bonus checks of $17,000 and $29,000, respectively, which he

received while he worked at Regions Bank. He essentially claims those funds were

depleted by the time of the final hearing on the divorce petition, because he used it

to pay, among other things, the mortgage, child support, alimony, and so on. But

his former wife was able to show that not only did he not list the amounts on his

amended financial affidavits, he also ceased making any mortgage payments on the

residence at least a year before receiving those checks, and stopped making child

support and alimony payments thereafter. Additionally, at the time he received

those bonus checks, he was earning $143,989.88 in salary from Regions Bank,

                                          4
from which he could have paid his financial obligations to his family. Thus, the

trial court had sufficient evidence from which to conclude that the check amounts

should be included in the marital estate.

      AFFIRMED.

CLARK, WETHERELL, and MAKAR, JJ., CONCUR.




                                            5